91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clinton BROOKS, Plaintiff--Appellant,v.DOCTOR SMITH;  John Haigwood;  Everette Pye;  Debbie Keith,Defendants--Appellees,andRobert PHILLIPS;  John Doe, II;  John Doe, III, Defendants.
No. 95-6727.
United States Court of Appeals,Fourth Circuit.
Submitted March 5, 1996.Decided July 24, 1996.

1
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-123-5-F)


2
Clinton Brooks, Appellant Pro Se.  Jane Ray Garvey, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


3
E.D.N.C.


4
AFFIRMED.


5
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.